DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 4/23/2021.  Claims 1 and 22 are currently amended.  Claims 4-5, 7 and 17 are cancelled.  Claims 1-3, 6, 8-16 and 18-24 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are maintained.
No new grounds of rejection are presented.  Please refer to the previous Office action to refer to the detailed rejections.
Response to Arguments
The declaration under 37 CFR 1.132 filed 3/15/2021 is insufficient to overcome the rejection of claims 1 and 13 based upon 35 USC 102 as set forth in the last Office action because, in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness, and further, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims in light of the disclosure of the instant application as well as that of the cited prior art.  
In particular, the declarant submits that Yushin’s coating 506 containing pores 504, which the examiner equates to the claimed “shell” of the core-shell particles – made of ionic-conducting, electrically insulating material, which fully encloses the non-porous primary particle, and which is configured to allow for expansion of the non-porous primary particle upon lithiation thereof – is a porous carbon coating which breaks at elongation of around 20-30%, and thus, is not strong enough mechanically to result in density gain instead of expansion.  Declarant further submits that these coatings should be able to stretch reversibly three times their original size over hundreds of cycles in a 
Additionally, declarant submits that Yushin does not specify any specific porous carbon material and that carbon materials and pyrolized carbons have high modulus of elasticity (resistance to being deformed elastically) of well above 30 GPa, and breaks at elongation of around 20-30%.  As supporting evidence, declarant submits a modulus of elasticity table showing that carbon and carbon based materials have a very low elasticity whereas elastic polymers – not used by Yushin – are very elastic and have very low Young’s modulus.
In response, examiner will attempt to explicate that the scope of the claimed subject matter is not only taught by Yushin, but the arguments and supporting evidence are not commensurate in scope with the claims in light of the disclosure of the instant application as well as that of the cited prior art.
The declarant’s arguments are based on the premise that the coating material of Yushin is formed of a carbon material such that the coating does have the ability to stretch reversibly three times its original size over hundreds of cycles in a non-symmetrical fashion due to its high modulus of elasticity.  However, it should be noted that the scope of the claimed inventions only requires that the shell coating be ionically conductive but electrically insulative, while allowing for expansion of the core particle upon lithiation thereof.  As to the mechanical ability to withstand the stresses caused by the volume expansion and contraction over hundreds of cycles of the active material during lithiation thereof, this particular property is not explicitly or implicitly defined by the claims.  Thus, as long as Yushin teaches the core-shell particle, as claimed, the disclosure of Yushin meets all the requirements of the claimed invention.
In this regard, examiner will first address the materials Yushin teaches that may form such a shell coating.  Declarant infers that Yushin does not teach any other material for forming the coating 1702 as thin conformal layer on the active particles [Yushin – par. 0059; Fig. 17], which Yushin explicitly teaches is ionically conductive, and in some applications, electrically insulative [Yoshin – par. 0070].  An ordinary skilled artisan would readily appreciate that the latter disclosure alone is sufficient to meet the limitations imposed by the claimed shell.  
Examiner would further like to point out that Yushin does actually disclose that the shell coating may be formed of metal oxides to form the thin, conformal coating [Yushin – par. 0081], which an ordinary skilled artisan would readily appreciate are very well-known to be electrically insulative material in the art.
In regards to the mechanical integrity of such thin, conformal shell coatings, examiner would like to point out that a main objective of the Yushin reference is to mitigate the issues caused by expansion of the active materials during lithiation which Yushin addresses in his the various embodiments.  And while the declarant argues the inability of Yushin’s shell coatings to withstand expansion of the core particle upon lithiation up to three times its original size, Yushin is merely discussing mitigating issues caused by expansion of the core particles upon lithiation more or less than by 10% [Yushin – par. 0037].  	Examiner would like to further make part on record that the specification of the instant application does not seems to indicate to what degree the shell of the claimed invention is able to accommodate volume changes due to lithiation of the core particle.  Moreover, it is noted that the ionically conductive, electrically insulative shell 132A of active material particle 107 is formed of a metal 2, which only fully encloses the core particle when the electrode is made but, when used as an electrode in lithium ion batteries, is broken by the expansion of the core particles during lithiation [PgPublication of the instant application – pars. [0039-40; Fig. 8].  In particular, the specification describes the shell to be a brittle component which breaks up due to expansion of the core particle due to lithiation but is only held together by a second shell 134 which is elastic and electronic conducting.  This is similar to Yushin’s disclosure who seems to teach a metal oxide shell enclosing the core particle (e.g., composite particle 3801) further coated with an electrically conductive carbon [Yushin – pars. 0067-70; Fig. 38].
In conclusion, the filed declaration, and the evidence provided therewith, is not sufficient to overcome the rejections provided in the previous office action because the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness, and further, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims in light of the disclosure of the instant application as well as that of the cited prior art.   
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive because they reiterate the arguments raised by the declaration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724